DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites “the first portion.” There is insufficient antecedent basis for this limitation in claim 20, or amended claim 1 upon which claim 20 depends. The claim will be examined as best understood in light of the specification.

Claim Objections
Claim 9 is objected to because of the following informalities:  the first limitation appears to lack punctuation or a conjunction that would separate the claimed “linear portion” and “a second curved portion.”  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2008063887 A1 [Brieseck-citations to the English translation thereof] in view of US 2018/0339075 A1 [Kennedy].

Regarding Claim 1:
Brieseck teaches a door handle sanitizing apparatus (Fig. 3) comprising: 
a posterior wall configured to be disposed anterior of and substantially parallel to a door surface and having an inner surface (Fig. 3 (18, 15)); 
a first sanitizing light source disposed on the posterior wall inner surface (Fig. 5 (16)). 
However, Brieseck fails to teach an arch portion extending in an anterior direction from the posterior wall, the arch portion having an anterior end and an inner surface; and a second 
Kennedy teaches a door handle sanitizing apparatus (Fig. 8), including an overhang portion extending in an anterior direction from the posterior wall (Fig 8 (19)), the overhang portion having an anterior end and an inner surface (Fig 8 (19)); and a second sanitizing light source disposed on the inner surface of the arch portion (paras 95-97), wherein a center of a light projection field of the second sanitizing light source intersects a place comprising the posterior wall (since illuminator (19) is angled toward the handle and the wall, the center of its projected field would naturally intersect the plane defined by the wall). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the overhanging sanitizing device of Kennedy to the sanitizing device of Brieseck. One would have been motivated to do so since this would allow one to sanitize the anterior surface of the handle.
Furthermore, the above modified invention does not specify that the overhang portion of Kennedy is an arch. In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the instant case, the claimed arch shape of the overhang portion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the arch shape was significant.  As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make the overhand portion of Kennedy into an arch.

Regarding Claim 2:
The modified invention of claim 1 teaches the door handle sanitizing apparatus of claim 1, wherein the first sanitizing light source or the second sanitizing light source is a germicidal ultraviolet light source (Kennedy para 96). 

Regarding Claim 3:
The modified invention of claim 1 teaches the door handle sanitizing apparatus of claim 1, wherein the first sanitizing light source or the second sanitizing light source is an LED (Kennedy paras 6, 58, 131). 

Regarding Claim 4:
The modified invention of claim 1 teaches the door handle sanitizing apparatus of claim 1, but fails to specify that the first sanitizing light source is angled at between 30 degrees and 60 degrees with respect to the posterior wall. Rather, Brieseck shows that the first sanitizing light is angled with respect to the posterior wall at an unknown angle. See Fig. 5.
Optimizing the first sanitizing light angle is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Brieseck teaches that the lamps are angled toward the door handle, and thus the angle is recognized as a variable which achieves the recognized result of irradiating the door handle. Brieseck between 30 degrees and 60 degrees with respect to the posterior wall and aligned with the door handle, since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 5:
The modified invention of claim 1 teaches the door handle sanitizing apparatus of claim 1, wherein the second sanitizing light source is angled to project the sanitizing light towards the posterior wall (Kennedy Fig 8 (19) is so angled). 

Regarding Claim 6:
The modified invention of claim 1 teaches the door handle sanitizing apparatus of claim 1, further comprising a motion sensor (Kennedy para 15) disposed under the arch portion (Kennedy para 96), wherein the apparatus is configured to deactivate the first and second sanitizing light sources responsive to the motion sensor detecting motion (Brieseck para 28). 


Regarding Claim 9:
Brieseck teaches a door handle sanitizing apparatus (Fig. 3) comprising: 
an inner surface having a first generally linear portion (Fig. 3 (18, 15)); 
a first sanitizing light source disposed at a bottom portion of the first portion of the inner surface and configured to project sanitizing light towards the handle (Fig. 5 (16)).
However, Brieseck fails to teach that: 

that the first sanitizing light source projects light towards the second portion, or 
that a second sanitizing light source is disposed on the second portion and configured to project sanitizing light towards the first portion of the inner surface.
Kennedy teaches a door handle sanitizing apparatus (Fig. 8), including an extension of the inner surface by an overhang portion extending away from the door (Fig 8 (19)), and a second sanitizing light source is disposed on the second portion and configured to project sanitizing light towards the first portion of the inner surface (paras 95-97). Combined with the Brieseck, the respective light sources of the two references would be positioned on opposite sides of the handle so as to optimally irradiate said handle entire surface. Such geometry would result in the first light projecting light onto the second portion, and the second light projecting light onto the first portion. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the overhanging sanitizing device of Kennedy to the sanitizing device of Brieseck. One would have been motivated to do so since this would allow one to sanitize the anterior surface of the handle.
Furthermore, the above modified invention does not specify that the overhang portion of Kennedy is curved so as to provide the inner surface with a “J” shape. In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the instant case, the claimed curve shape of the overhang portion Kennedy into a curve, thus providing the inner surface with a J shape.

Regarding Claim 10:
The modified invention of claim 9 teaches the door handle sanitizing apparatus of claim 9, wherein the first portion is configured to be generally parallel with a door when the apparatus is coupled to the door and the first sanitizing light source is configured to project sanitizing light in an anterior direction away from the door (this is shown in Brieseck Fig. 5). 

Regarding Claim 11:
The modified invention of claim 10 teaches the door handle sanitizing apparatus of claim 10, wherein the second sanitizing light source is configured to project sanitizing light in a posterior direction towards the door when the apparatus is coupled with the door (This is shown in Kennedy Fig. 8). 

Regarding Claim 12:
The modified invention of claim 9 teaches the door handle sanitizing apparatus of claim 9, further comprising: a third sanitizing light source disposed at an upper portion of the first portion of the inner surface and configured to project sanitizing light towards the second portion of the inner surface (Brieseck Fig. 5 (16)-top). 

Regarding Claim 13:
The modified invention of claim 9 teaches the door handle sanitizing apparatus of claim 9, further comprising a motion sensor (Kennedy para 15) disposed on the second portion of the inner surface (Kennedy para 96). 

Regarding Claim 14:
Brieseck teaches a door handle sanitizing apparatus (Fig. 3) comprising: 
an inner surface comprising: a first, linear portion disposed generally parallel to a door and anterior to the door when the apparatus is affixed to the door ((Fig. 3 (18)), wherein the first portion extends from a transition portion to a linear tip (see Fig. 4); 
wherein the inner surface defines a projected two-dimensional area that is perpendicular to the door and extends along the inner surface (as shown in Fig. 4), anterior from the linear tip, and down from the anterior tip (as shown in Fig. 4); 
a first sanitizing light source disposed on the first portion (Fig. 5 (16)); 
wherein the apparatus is configured to receive and sanitize a door handle extending through the projected two-dimensional area (as shown in Fig. 5). 
However, Brieseck fails to teach:
and a second, curved portion that projects in an anterior direction and curves away from the transition portion of the first portion to an anterior tip;
and a second sanitizing light source disposed on the second portion.
Kennedy teaches a door handle sanitizing apparatus (Fig. 8), including an overhang portion projecting in an anterior direction away from the door (Fig 8 (19)), and a second sanitizing light source is disposed on the second portion (paras 95-97). Combined with the Brieseck, Kennedy would extend from  the transition portion of the first portion to an anterior tip of the combined structure. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the overhanging sanitizing device of Kennedy to the sanitizing device of Brieseck. One would have been motivated to do so since this would allow one to sanitize the anterior surface of the handle.
Furthermore, the above modified invention does not specify that the overhang portion of Kennedy curves away from the door. In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In the instant case, the claimed curve shape of the overhang portion was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the curve shape was significant.  As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make the overhand portion of Kennedy into a curve.

Regarding Claim 15:
The modified invention of claim 14 teaches the door handle sanitizing apparatus of claim 14, further comprising: two opposed sidewalls that are generally parallel to each other and generally transverse to the door when the apparatus is affixed to the door; wherein the inner surface extends between the two sidewalls (Brieseck- top and bottom of (18) as seen in Fig. 5).

Regarding Claim 16:
Brieseck with the modified curved overhang surface yields a J shape). 

Regarding Claim 17:
The modified invention of claim 14 teaches the door handle sanitizing apparatus of claim 14, wherein the first sanitizing light source or the second sanitizing light source is a germicidal ultraviolet light source (Kennedy para 96).

Regarding Claim 18:
The modified invention of claim 14 teaches the door handle sanitizing apparatus of claim 14, wherein the first sanitizing light source or the second sanitizing light source is an LED (Kennedy paras 6, 58, 131). 

Regarding Claim 19:
The modified invention of claim 14 teaches the door handle sanitizing apparatus of claim 14, but fails to teach that the second sanitizing light is angled at between 30 degrees and 60 degrees with respect to the first portion. Rather, Brieseck shows that the first sanitizing light is angled with respect to the posterior wall at an unknown angle. See Fig. 5.
Optimizing the first sanitizing light angle is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Brieseck teaches that the lamps are angled toward the door handle, and thus the angle is recognized as a variable which achieves the recognized result of irradiating the door handle. Paras 23, 54, 55. Therefore, the prior art teaches identifies said angle as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to angle the lamp of Brieseck between 30 degrees and 60 degrees with respect to the posterior wall and aligned with the door handle, since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 20:
The modified invention of claim 1 teaches the door handle sanitizing apparatus of claim 1, wherein the second sanitizing light source is angled to project the sanitizing light towards the first portion (Kennedy light source (19) overhangs the handle and illuminates the wall behind the handle, i.e. a first portion.).

Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Brieseck in view of Kennedy as applied to claim 6, and further in view of US 2019/0388572 A1 [Cole].

Regarding Claims 7-8:
The modified invention of claim 6 teaches the door handle sanitizing apparatus of claim 6, further comprising an electronic controller in electronic communication with the motion sensor (Brieseck para 28; Kennedy para 11), wherein the controller is configured to: instruct the first and second sanitizing light sources to begin a sanitization cycle (Brieseck para 28; Kennedy para 11); receive an indication from the motion sensor that the motion sensor has detected motion (Brieseck para 28); in response to the indication, instruct the first and second sanitizing light sources to pause the sanitization cycle (Brieseck para 28).
However, the above modified invention fails to teach the controller instructing the first and second sanitizing light sources to resume the sanitization cycle; wherein the controller is further configured to instruct the first and second sanitizing light sources to resume the sanitization cycle in response to the motion sensor not detecting motion for a predetermined period of time.
Cole teaches a UV sanitizer (abstract) with a controller (Fig. 25) configured to stop a UV light source cycle, and then resume the cycle in response to a motion sensor not detecting motion for a predetermined period of time (Fig. 25 (206-210), paras 98-100). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the control configuration of Cole to the above modified invention. One would have been motivated to do so since this would allow the apparatus to at least partially sanitize a door handle while mitigating the risk of irradiating a user (Cole paras 98-100).

Response to Arguments
Applicant’s arguments with respect to the obviousness rejections of claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881